Mahoney, P. J., and Mikoll, J., dissent and vote to annul in the following memorandum by Mahoney, P. J. Mahoney, P. J. (dissenting).
This proceeding involves the extent of an exclusion from the sales tax. A State sales tax is imposed on "Any admission charge * * * for the use of any place of amusement in the state, except charges for admission to * * * motion picture theaters” (Tax Law, § 1105, subd [f], par [1]). The State Tax Commission has ruled that ticket sales by petitioners for admission to closed circuit telecasts of boxing matches are subject to the sales tax since they are not for admission to a motion picture and thus not within the statutory exclusion. The majority of this court, relying on Matter of Howard v *996Wyman (28 NY2d 434), finds that this administrative interpretation of the statute is reasonable and would confirm the determination below. We disagree. The plain language of section 1105 (subd [f], par [1]) of the Tax Law states that admissions to motion picture theatres are excluded from the sales tax. Nothing in the statute suggests that the exclusion was intended to be qualified with respect to the type of entertainment provided therein. In fact, as acknowledged by the majority, a review of the legislative history surrounding passage of this provision (L 1965, ch 571, § 1) indicates that it was the Legislature’s intention to protect theatre owners whose businesses were suffering from the competition of free television. Given this legislative intent and the plain wording of the statute, we cannot agree with the majority’s conclusion that the statutory exclusion for admission charges to motion picture theatres applies only to admissions when such places of amusement are showing movies.* Nor do we feel that this is an appropriate case for application of the "reasonable construction” standard enunciated in Matter of Howard v Wyman (supra). In the recent case of Kurcsics v Merchants Mut. Ins. Co. (49 NY2d 451, 459), the Court of Appeals cautioned against blind application of the Howard rule: "Where, however, the question is one of pure statutory reading and analysis, dependent only on accurate apprehension of legislative intent, there is little basis to rely on any special competence or expertise of the administrative agency and its interpretive regulations are therefore accorded much less weight. And, of course, if the regulation runs counter to the clear wording of a statutory provision, it should not be accorded any weight. (See Matter of Adams [Government Employees Ins. Co.], 52 A D 2d 118, 121.)” This statement seems particularly appropriate where, as here, the interpretation of section 1105 of the Tax Law does not involve any special knowledge or expertise possessed by the State Tax Commission, but, instead, requires only the discovery of legislative intent. We would not, therefore, defer to the administrative construction of the statute in this case. Having decided that section 1105 of the Tax Law is not a bar to success in this CPLR article 78 proceeding, we now turn to the issue of the timeliness of petitioner Century Theatres’ challenge to respondent’s ruling. Century Theatres attempts to use a theory of equitable estoppel to excuse its failure to timely commence this CPLR article 78 proceeding. However, the record is incomplete with regard to the question of whether Century Theatres justifiably relied on any representations made by the State Tax Commission. Accordingly, there should be a remittal to a referee for further development of the record concerning the timeliness of Century Theatres’ petition, and the determinations with respect to the remaining petitioners should be annulled.

 Section 1105 of the Tax Law deals with a statutory exclusion rather than an exemption (Matter of Burger King v State Tax Comm., 70 AD2d 447). Thus, the question of whether the particular transaction involved in this case is subject to taxation should be strictly construed in the taxpayer’s favor (Matter of Grace v New York State Tax Comm., 37 NY2d 193; Matter of Burger King v State Tax Comm., supra; Matter of Finch, Pruyn & Co. v Tully, 69 AD2d 192).